Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11 & 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kondo (U.S. 2021/0223324 A1).
Regarding claim 1, Kondo discloses a device for measuring an impedance of a first battery cell 101 (wherein modern lithium Ion battery 101 contain multiple cells) as seen in Figs. 1-2 & 5, the device comprising: at least two analog-to-digital converters (ADCs) 210  & 215  including a first ADC 210  and a second ADC 215  (see Fig. 2, pars. 0031 & 0033, wherein comparator 210  & 215  consider as first and second ADC, a comparator is normally used in applications where some varying signal level is compared to a fixed level in effect, a 1-bit analog-to-digital converter (ADC), the comparator is a basic element in all ADCs); and a multiplexer 220 configured to: connect the first ADC 210  to the first battery cell 101  in a first instance (see par. 0033); connect the second ADC 215  to a current sensor 125  in the first instance (via through the processor 135 wherein processor 135 included ADCs 2010-2015  & Multiplexer 220 as seen in Fig. 2), wherein the current sensor 125  is configured to sense current through the first battery cell 101   through processor 135 (see pars. 0026 & 0082); connect the first ADC 210  to the current sensor 125  in a second instance; and connect the second ADC 215  to the first battery cell 101  in the second instance or in a third instance (see Fig. 3, wherein these instances are preferring when VT_low 1 to VT_low4 as disclosed in pars. 0082 & 0084; the ADCs connections are through process 135 in Fig. 1 and processor 135 directly connected to ADC and Multiplexer 220 in Figs. 2-3).

    PNG
    media_image1.png
    516
    716
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    519
    715
    media_image2.png
    Greyscale

As to claim 11, Kondo discloses a method comprising: connecting, by a multiplexer 220 in a first instance, a first analog-to-digital converter (ADC) 210 of at least two ADCs to a first battery cell (see Fig. 2, pars. 0031 & 0033, wherein comparator 210  & 215  consider as first and second ADC, a comparator is normally used in applications where some varying signal level is compared to a fixed level in effect, a 1-bit analog-to-digital converter (ADC), the comparator is a basic element in all ADCs); connecting, by the multiplexer 220 in the first instance (via through the processor 135 wherein processor 135 included ADCs 2010-2015  & Multiplexer 220 as seen in Fig. 2), a second ADC 215 of the at least two ADCs to a current sensor 125, wherein the current sensor is configured to sense current through the first battery cell 101 through processor 135 (see pars. 0026 & 0082); connecting, by the multiplexer 220 in a second instance, the first ADC 210 to the current sensor; and connecting, by the multiplexer 220 in the second instance or in a third instance, the second ADC 215 to the first battery cell (see Fig. 3, wherein these instances are preferring when VT_low 1 to VT_low4 as disclosed in pars. 0082 & 0084; the ADCs connections are through process 135 in Fig. 1 and processor 135 directly connected to ADC and Multiplexer 220 in Figs. 2-3).
As to claim 15, Kondo discloses a system having a first battery cell 101 (wherein modern lithium Ion battery 101 contain multiple cells) as seen in Figs. 1-2 & 5, a current sensor 125 configured to sense the current through the battery 101 (see pars. 0020, 0026 & 0082); at least two analog-to-digital converters (ADCs) 210  & 215  including a first ADC 210  and a second ADC 215  (see Fig. 2, pars. 0031 & 0033, wherein comparator 210  & 215  consider as first and second ADC, a comparator is normally used in applications where some varying signal level is compared to a fixed level in effect, a 1-bit analog-to-digital converter (ADC), the comparator is a basic element in all ADCs); and a multiplexer 220 configured to: connect the first ADC 210  to the first battery cell 101  in a first instance (see par. 0033); connect the second ADC 215  to a current sensor 125  in the first instance (via through the processor 135 wherein processor 135 included ADCs 2010-2015  & Multiplexer 220 as seen in Fig. 2), wherein the current sensor 125  is configured to sense current through the first battery cell 101   through processor 135 (see pars. 0026 & 0082); connect the first ADC 210  to the current sensor 125  in a second instance; and connect the second ADC 215  to the first battery cell 101  in the second instance or in a third instance (see Fig. 3, wherein these instances are preferring when VT_low 1 to VT_low4 as disclosed in pars. 0082 & 0084; the ADCs connections are through process 135 in Fig. 1 and processor 135 directly connected to ADC and Multiplexer 220 in Figs. 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-10, 12-14 & 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (U.S. 2021/0223324 A1) in view of Berger et al. (U.S. 2021/0223327 A1).
As to claim 2, Kondo discloses wherein the at least two ADCs comprise the first ADC, the second ADC, and a third ADC, (see Fig. 2, pars. 0031 & 0033, wherein comparator 210  & 215  consider as first and second ADC, a comparator is normally used in applications where some varying signal level is compared to a fixed level (usually a voltage reference). Since it is, in effect, a 1-bit analog-to-digital converter (ADC), the comparator is a basic element in all ADCs); and a multiplexer 220.
Kondo fail to disclose  the third ADC to a second battery cell in the first instance; connect the second ADC to the second battery cell in the second instance; connect the third ADC to the first battery cell in the second instance; connect the first ADC to the second battery cell in the third instance; connect the second ADC to the first battery cell in the third instance; and connect the third ADC to the current sensor in the third instance.
In related art, US 2021/0223327 to Berger et al. discloses that the third ADC 322 (the first and second are 318-320 as seen in Fig. 3) to a second battery cell in the first instance via V2AC of Fig. 3; connect the second ADC 320 to the second battery cell in the second instance; connect the third ADC to the first battery cell 304 in the second instance; connect the first ADC 318 to the second battery cell in the third instance; connect the second ADC 320 to the first battery cell 101 in the third instance; and connect the third ADC to the current sensor in the third instance (see paragraph 0041-0042, wherein each ADC 318, 320 and 322 each of which may be referred to as a “separate data conversion circuit” is associated with a corresponding battery cell 304, 306 and 308. Multi-cell impedance IC 314B includes a multiplexer 220 332 coupled to the plurality of input voltage pad pairs V1AC_p and V1AC_n, V2AC_p and V2AC_n).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor taught by Kondo to include the third ADC as taught by Berger as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to compensate for the measurement error arising from mismatch among ADCs during the measuring of the complex impedance of between battery cells (see Berger’s pars. 0048-0052 & 0056).
As to claim 3, Kondo fail to disclose wherein the multiplexer  is further configured to: connect the second ADC  to the first battery cell  in the second instance; connect the first ADC to a second battery cell in the third instance; connect the second ADC to the current sensor in the third instance; connect the first ADC to the current sensor in a fourth instance; and connect the second ADC to the second battery cell in the fourth instance. 
In related art, US 2021/0223327 to Berger et al. discloses that connect the second ADC 320 to the first battery cell 101 in the second instance; connect the first ADC 318 to a second battery cell in the third instance; connect the second ADC 320 to the current sensor in the third instance; connect the first ADC 318 to the current sensor 28 via sensing pair CS_n in a fourth instance; and connect the second ADC 320 to the second battery cell in the fourth instance (see paragraph 0055-0057, wherein a first analog-to-digital converter 334 coupled between the multiplexer 332 and the digital processing circuit 316C; and a second analog-to-digital converter 330 coupled between the current sense pad pair CS_p and CS_n and the digital processing circuit 316C. The multi-cell impedance IC 314C and the PCB 316C includes the same pinout as previously described, and the PCB 316C includes external transistor T_CL and external resistors R_L and R_S, previously described. Representative battery cells 302, 304, 306, 308, and 310 are part of a battery pack also previously described. Measurement system 900 thus uses a common excitation current provided by transistor T_CL and only uses one pair of ADCs 330 and 334 with a multiplexer 332 in front switching between the different battery cells 304, 306, and 308 to be measured as shown in FIG. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor taught by Kondo to include the third ADC as taught by Berger as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to compensate for the measurement error arising from mismatch among ADCs (see Berger’s par. 0056).
As to claim 4, Kondo discloses wherein the multiplexer 220 is further configured to: connect the second ADC 215  to a second battery cell in the second instance; connect the first ADC 210  to the second battery cell in the third instance; and connect the second ADC 215 to the first battery cell 101 in the third instance (see Fig. 3, wherein these instances are preferring when VT_low 1 to VT_low4 as disclosed in pars. 0082 & 0084; the ADCs connections are through process 135 in Fig. 1 and processor 135 directly connected to ADC and Multiplexer 220 in Figs. 2-3).
As to claim 5, Kondo discloses wherein the multiplexer 220 is configured to connect the at least two ADCs 210 & 215 to the current sensor 125, the first & second battery cell via battery 101 (wherein Lithium Ion battery 101 contain multiple cells) in a round-robin sequence (see Fig. 3, wherein sequence signal S1 as discloses in pars. 0016, 0031 & 0033).
As to claim 6, Kondo discloses further comprising processing circuitry 135 configured to determine an impedance of the first battery cell 101 based on measurements taken by the at least two ADCs (see pars. 0027-0037, wherein the processor 135 may comprise any number of ADCs, circuits, systems, logic gates, and/or software to perform the desired computations and/or selections, as described above. For example, the processor 135 may comprise a field programmable gate array, an application specific integrated circuit, programs and operating information).
As to claim 7, Kondo discloses wherein the processing circuitry 135 is configured to determine the impedance by: determining a first preliminary impedance via Resistor R1-R2 based on a first output Cout_1 of the first ADC 210 in the first instance and a second output Cout_2 of the second ADC 215 in the first instance (see par. 0082); determining a second preliminary impedance based on the first output Cout_1 of the first ADC 210 in the second instance and the second output Cout_2  of the second ADC 215 in the second instance; and determining a composite impedance based on the first and second preliminary impedances via Voc as function of RSOC of R1-R2  (see Fig 4, pars. 0039 & 0071).
As to claim 8, Kondo fail to disclose wherein the processing circuitry 135  is configured to determine the first preliminary impedance by: determining a first Fourier representation by applying a first Fast Fourier Transform to the first output of the first ADC 210 in the first instance; determining a second Fourier representation by applying a second Fast Fourier Transform to the second output of the second ADC 215 in the first instance; and determining the first preliminary impedance by performing complex division on the first Fourier representation and the second Fourier.
In related art, US 2021/0223327 to Berger et al. discloses that a first Fourier representation by applying a first Fast Fourier Transform (FFT) 1408 to the first output of the first ADC 318 in the first instance; determining a second Fourier 1410 representation by applying a second Fast Fourier Transform 1410 to the second output of the second ADC 215 in the first instance; and determining the first preliminary impedance by performing complex division on the first Fourier representation and the second Fourier (see paragraph 0066, wherein digital signals at the output of ADCs 1412 and 1414 are respectively received by combined filter and Fast Fourier Transform (FFT) processing blocks 1408 and 1410 inside the digital signal processing circuit 1404. The outputs of the FFI blocks 1408 and 1410 are complex numbers in the frequency domain, which are received by the complex division block 1406, also inside the digital signal processing circuit 1406).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry taught by Kondo to include FFT as taught by Berger as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to use the Fourier coefficients for allowing a number of optimization algorithms to be efficiently applied battery state of charge to stabilize the moderate changing of power surges (see Berger’s par. 00660068).
As to claim 9, Kondo fail to disclose wherein the at least two ADCs are configured to measure impedances of N battery cells including the first battery cell, and wherein the at least two ADCs comprise N+1 ADCs.
In related art, US 2021/0223327 to Berger et al. discloses that at least two ADCs 318-322 are configured to measure impedances of N battery cells 302-310 including the first battery cell, and wherein the at least two ADCs comprise N+1 ADCs (see paragraph 0044 & 0051).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor taught by Kondo to include the two ADCs comprise N+1 ADCs as taught by Berger as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to compensate for the measurement error arising from mismatch among ADCs during the measuring of the complex impedance of between battery cells (see Berger’s pars. 0048-0052 & 0056).
As to claim 10, Kondo discloses further comprising a modulator driver vis control signal S1 for providing a drive signal at a drive signal frequency for driving a modulator connected across the first battery cell 101 to cause a modulated drive current to flow through the first battery cell (see pars. 0016 & 0080-0081, wherein control signal S1 that is pulse-width modulated. The switch 140, in conjunction with the control signal S1, may control current flow from the charger 105 to the battery 101 (also referred to as a charge current I.sub.CC), and thus control charge and discharge cycles of the battery 101).
As to claim 12, Kondo discloses wherein the at least two ADCs comprise the first ADC, the second ADC, and a third ADC, (see Fig. 2, pars. 0031 & 0033, wherein comparator 210  & 215  consider as first and second ADC, a comparator is normally used in applications where some varying signal level is compared to a fixed level (usually a voltage reference). Since it is, in effect, a 1-bit analog-to-digital converter (ADC), the comparator is a basic element in all ADCs); and a multiplexer 220.
Kondo fail to disclose  the third ADC to a second battery cell in the first instance; connect the second ADC to the second battery cell in the second instance; connect the third ADC to the first battery cell in the second instance; connect the first ADC to the second battery cell in the third instance; connect the second ADC to the first battery cell in the third instance; and connect the third ADC to the current sensor in the third instance.
In related art, US 2021/0223327 to Berger et al. discloses that the third ADC 322 (the first and second are 318-320 as seen in Fig. 3) to a second battery cell in the first instance via V2AC of Fig. 3; connect the second ADC 320 to the second battery cell in the second instance; connect the third ADC to the first battery cell 304 in the second instance; connect the first ADC 318 to the second battery cell in the third instance; connect the second ADC 320 to the first battery cell 101 in the third instance; and connect the third ADC to the current sensor in the third instance (see paragraph 0041-0042, wherein each ADC 318, 320 and 322 each of which may be referred to as a “separate data conversion circuit” is associated with a corresponding battery cell 304, 306 and 308. Multi-cell impedance IC 314B includes a multiplexer 220 332 coupled to the plurality of input voltage pad pairs V1AC_p and V1AC_n, V2AC_p and V2AC_n).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor taught by Kondo to include the third ADC as taught by Berger as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to compensate for the measurement error arising from mismatch among ADCs during the measuring of the complex impedance of between battery cells (see Berger’s pars. 0048-0052 & 0056).
As to claim 13, Kondo fail to disclose wherein the multiplexer  is further configured to: connect the second ADC  to the first battery cell  in the second instance; connect the first ADC to a second battery cell in the third instance; connect the second ADC to the current sensor in the third instance; connect the first ADC to the current sensor in a fourth instance; and connect the second ADC to the second battery cell in the fourth instance. 
In related art, US 2021/0223327 to Berger et al. discloses that connect the second ADC 320 to the first battery cell 101 in the second instance; connect the first ADC 318 to a second battery cell in the third instance; connect the second ADC 320 to the current sensor in the third instance; connect the first ADC 318 to the current sensor 28 via sensing pair CS_n in a fourth instance; and connect the second ADC 320 to the second battery cell in the fourth instance (see paragraph 0055-0057, wherein a first analog-to-digital converter 334 coupled between the multiplexer 332 and the digital processing circuit 316C; and a second analog-to-digital converter 330 coupled between the current sense pad pair CS_p and CS_n and the digital processing circuit 316C. The multi-cell impedance IC 314C and the PCB 316C includes the same pinout as previously described, and the PCB 316C includes external transistor T_CL and external resistors R_L and R_S, previously described. Representative battery cells 302, 304, 306, 308, and 310 are part of a battery pack also previously described. Measurement system 900 thus uses a common excitation current provided by transistor T_CL and only uses one pair of ADCs 330 and 334 with a multiplexer 332 in front switching between the different battery cells 304, 306, and 308 to be measured as shown in FIG. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor taught by Kondo to include the third ADC as taught by Berger as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to compensate for the measurement error arising from mismatch among ADCs (see Berger’s par. 0056).
As to claim 14, Kondo discloses wherein connecting the second ADC 215  to a second battery cell in the second instance; connecting the first ADC 210  to the second battery cell in the third instance; and connecting the second ADC 215 to the first battery cell 101 in the third instance (see Fig. 3, wherein these instances are preferring when VT_low 1 to VT_low4 as disclosed in pars. 0082 & 0084; the ADCs connections are through process 135 in Fig. 1 and processor 135 directly connected to ADC and Multiplexer 220 in Figs. 2-3).
As to claim 16, Kondo discloses wherein the at least two ADCs comprise the first ADC, the second ADC, and a third ADC, (see Fig. 2, pars. 0031 & 0033, wherein comparator 210  & 215  consider as first and second ADC, a comparator is normally used in applications where some varying signal level is compared to a fixed level (usually a voltage reference). Since it is, in effect, a 1-bit analog-to-digital converter (ADC), the comparator is a basic element in all ADCs); and a multiplexer 220.
Kondo fail to disclose  the third ADC to a second battery cell in the first instance; connect the second ADC to the second battery cell in the second instance; connect the third ADC to the first battery cell in the second instance; connect the first ADC to the second battery cell in the third instance; connect the second ADC to the first battery cell in the third instance; and connect the third ADC to the current sensor in the third instance.
In related art, US 2021/0223327 to Berger et al. discloses that the third ADC 322 (the first and second are 318-320 as seen in Fig. 3) to a second battery cell in the first instance via V2AC of Fig. 3; connect the second ADC 320 to the second battery cell in the second instance; connect the third ADC to the first battery cell 304 in the second instance; connect the first ADC 318 to the second battery cell in the third instance; connect the second ADC 320 to the first battery cell 101 in the third instance; and connect the third ADC to the current sensor in the third instance (see paragraph 0041-0042, wherein each ADC 318, 320 and 322 each of which may be referred to as a “separate data conversion circuit” is associated with a corresponding battery cell 304, 306 and 308. Multi-cell impedance IC 314B includes a multiplexer 220 332 coupled to the plurality of input voltage pad pairs V1AC_p and V1AC_n, V2AC_p and V2AC_n).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor taught by Kondo to include the third ADC as taught by Berger as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to compensate for the measurement error arising from mismatch among ADCs during the measuring of the complex impedance of between battery cells (see Berger’s pars. 0048-0052 & 0056).
As to claim 17, Kondo fail to disclose wherein the multiplexer  is further configured to: connect the second ADC  to the first battery cell  in the second instance; connect the first ADC to a second battery cell in the third instance; connect the second ADC to the current sensor in the third instance; connect the first ADC to the current sensor in a fourth instance; and connect the second ADC to the second battery cell in the fourth instance. 
In related art, US 2021/0223327 to Berger et al. discloses that connect the second ADC 320 to the first battery cell 101 in the second instance; connect the first ADC 318 to a second battery cell in the third instance; connect the second ADC 320 to the current sensor in the third instance; connect the first ADC 318 to the current sensor 28 via sensing pair CS_n in a fourth instance; and connect the second ADC 320 to the second battery cell in the fourth instance (see paragraph 0055-0057, wherein a first analog-to-digital converter 334 coupled between the multiplexer 332 and the digital processing circuit 316C; and a second analog-to-digital converter 330 coupled between the current sense pad pair CS_p and CS_n and the digital processing circuit 316C. The multi-cell impedance IC 314C and the PCB 316C includes the same pinout as previously described, and the PCB 316C includes external transistor T_CL and external resistors R_L and R_S, previously described. Representative battery cells 302, 304, 306, 308, and 310 are part of a battery pack also previously described. Measurement system 900 thus uses a common excitation current provided by transistor T_CL and only uses one pair of ADCs 330 and 334 with a multiplexer 332 in front switching between the different battery cells 304, 306, and 308 to be measured as shown in FIG. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor taught by Kondo to include the third ADC as taught by Berger as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to compensate for the measurement error arising from mismatch among ADCs during the measuring of the complex impedance of between battery cells (see Berger’s pars. 0048-0052 & 0056).
As to claim 18, Kondo discloses wherein connecting the second ADC 215  to a second battery cell in the second instance; connecting the first ADC 210  to the second battery cell in the third instance; and connecting the second ADC 215 to the first battery cell 101 in the third instance (see Fig. 3, wherein these instances are preferring when VT_low 1 to VT_low4 as disclosed in pars. 0082 & 0084; the ADCs connections are through process 135 in Fig. 1 and processor 135 directly connected to ADC and Multiplexer 220 in Figs. 2-3).
As to claim 19, Kondo discloses wherein the multiplexer 220 is configured to connect the at least two ADCs 210 & 215 to the current sensor 125, the first & second battery cell via battery 101 (wherein Lithium Ion battery 101 contain multiple cells) in a round-robin sequence (see Fig. 3, wherein sequence signal S1 as discloses in pars. 0016, 0031 & 0033).
As to claim 20, Kondo disclose a modulator driver vis control signal S1 for providing a drive signal at a drive signal frequency for driving a modulator connected across the first battery cell 101 to cause a modulated drive current to flow through the first battery cell (see pars. 0016 & 0080-0081, wherein control signal S1 that is pulse-width modulated. The switch 140, in conjunction with the control signal S1, may control current flow from the charger 105 to the battery 101 (also referred to as a charge current I.sub.CC), and thus control charge and discharge cycles of the battery 101).
fail to disclose a second battery cell connected in series with the first battery cell. In related art, US 2021/0223327 to Berger et al. discloses that a second battery cell connected in series with the first battery cell (see Fig. 3, wherein cells 302-310 connected in series).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor taught by Kondo to battery cell connected in series and across modulator as taught by Berger as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to suffer less voltage drop in the system and provides a higher system voltage resulting in a lower system current (see Berger’s par. 0004 & 0025).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		June 9, 2022.
/Patrick Assouad/           Supervisory Patent Examiner, Art Unit 2858